Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/18/2022 has been entered.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 23-27 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,250,608 to Orton et al. in view of U.S. Patent No. 7,943,682 to Wagner et al.
As to claims 23 and 27, Orton discloses a process for preparing polymers comprising the steps of providing a polymerizable liquid (9:4-9) that comprises a polyisocyanate, a hydroxy functional vinyl monomer, such as hydroxyethyl acrylate, an ethylenically unsaturated monomer particularly preferred are acrylates, methacrylates and the alkyl esters of acrylate and methacrylate (6:54-69), and a trimerisation catalysts (8:25-34) wherein the polymerizable compositions are cured in accordance with techniques conventional in the art of free radical addition polymerization (11:1-5) and an NCO:OH ratio is 1.5 to 2.5 moles (6:15-18).

Wagner discloses polymerizable compositions comprising polyisocayante trimers and 2-hydroxyethyl acrylate that are cured in conventional manners at a wavelength of 200 to 500 nm and then thermally at temperatures that range from 30 to 160°C (25:60-63, 26:25, 26:48-59).
At the time of filing it would have been obvious to a person of ordinary skill in the art to subject the polymerizable composition of Orton to the curing/crosslinking conditions taught in Wagner because they were known as suitable curing conditions in analogous polymerizable compositions.
As to claim 24, Orton in view of Wagner teach the addition of unsaturated isocyanates to polymerizable compositions (2:60-67).  At the time of filing it would have been obvious to a person of ordinary skill in the art to include the unsaturated isocyanates of Wagner to the polymerizable composition of Orton to improve at least hardness, scratch resistance, chemical resistance, adhesion, and elasticity over comparable compounds (2:52-60).
As to claim 25, Orton discloses peroxide initiators are added to the polymerizable composition (11:8-27).
As to claim 26, Orton discloses only a residual amount of isocyanate groups remain after the trimerisation (0.1%, 12:27-57).

Response to Arguments
Applicant’s arguments with respect to claim(s) 23-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L LEONARD whose telephone number is (571)270-7450. The examiner can normally be reached M - F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING-SIU CHOI can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L LEONARD/Primary Examiner, Art Unit 1763